                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
-------------------------------------------------------X    DOC #: _________________
                                                       :    DATE FILED: November   20, 2018
                                                                         ______________
SUSIE ONG, individually and                            :
on behalf of all others similarly situated,            :
et al.,                                                :
                                                       :
                                       Plaintiffs,     :    16 Civ. 141 (KPF)
                                                       :
                        v.                             :   OPINION AND ORDER
                                                       :
CHIPOTLE MEXICAN GRILL, INC.,                          :
M. STEVEN ELLS, MONTGOMERY F.                          :
MORAN, and JOHN R. HARTUNG,                            :
                                                       :
                                       Defendants. :
                                                       :
------------------------------------------------------ X
KATHERINE POLK FAILLA, District Judge:

       On March 22, 2018, the Court dismissed the Second Amended

Complaint (or “SAC”) filed by Lead Plaintiffs Metzler Asset Management GmbH

and Construction Laborers Pension Trust of Greater St. Louis (collectively,

“Plaintiffs”). The SAC alleged claims for securities fraud against Defendants

Chipotle Mexican Grill, Inc. (“Chipotle”), as well as current and former Chipotle

executives Steven Ells, Montgomery F. Moran, and John R. Hartung

(collectively, the “Chipotle Executives” or the “Individual Defendants,” and

including Chipotle, “Defendants”). The Court found numerous pleading

deficiencies despite two rounds of amendments to the operative complaint, and

the resulting dismissal order was with prejudice. Plaintiffs now move under

Federal Rule of Civil Procedure 59(e) to amend the judgment to provide that the

dismissal of the Second Amended Complaint was without prejudice and to
allow Plaintiffs to file a Proposed Third Amended Complaint (or “PTAC”). For

the reasons that follow, the Court denies the motion.

                                    BACKGROUND 1

A.    The Second Amended Complaint

      1.     Plaintiffs’ Allegations

      The Court has previously expounded on the relevant facts, allegations,

and procedural posture of this case in the course of resolving two motions to

dismiss that can fairly be characterized as “scorched-earth.” It therefore

mentions here only what is necessary to resolve the instant motion. See Susie

Ong v. Chipotle Mexican Grill, Inc., No. 16 Civ. 141 (KPF), 2017 WL 933108, at

*1-6 (S.D.N.Y. Mar. 8, 2017) (“Ong I”); Ong v. Chipotle Mexican Grill, Inc., 294 F.

Supp. 3d 199, 208-22 (S.D.N.Y. 2018) (“Ong II”). Broadly speaking, Plaintiffs

allege, and Defendants do not dispute, that after a rash of food-borne illness

outbreaks in late 2014 and 2015, some of which were linked to Chipotle, the

value of the Company’s stock steeply declined. See Ong II, 294 F. Supp. 3d at

207. But while others attribute these losses to the adverse publicity

surrounding the outbreaks, Plaintiffs instead claim that they are due, in part

or in whole, to Chipotle’s failure to disclose certain granular details and

attendant risks of its produce-processing and food-safety procedures. See id.


1     The Court draws from the parties’ submissions in connection with this motion,
      including Plaintiffs’ memorandum in support of their motion to alter or amend the
      judgment and for leave to amend the Second Amended Complaint (“Pl. Br.” (Dkt. #107));
      Defendants’ opposition to Plaintiffs’ motion (“Def. Opp.” (Dkt. #112)); and Plaintiffs’
      reply memorandum of law in further support of the motion (“Pl. Reply” (Dkt. #115)).
      The Court also refers to the Original Complaint (“OC” (Dkt. #1)); the First Amended
      Complaint (“FAC” (Dkt. #49)); and the Second Amended Complaint (“SAC” (Dkt. #80))
      filed in this action.

                                             2
      In March 2017, the Court dismissed Plaintiffs’ First Amended Complaint

(or “FAC”), finding, among other failings, that it was “long on text, but … short

on adequately-pleaded claims.” Ong I, 2017 WL 933108, at *1. Over the

course of approximately 30 pages, the Court then outlined the many pleading

deficiencies in the FAC. See, e.g., id. at *8 (“Plaintiffs’ claim fails because they

fail to plead adequately both the existence of a material misrepresentation or

omission by Defendants and scienter.” (emphasis added)). At the end of Ong I,

the Court granted Plaintiffs leave under Federal Rule of Civil Procedure 15 to

file a second amended complaint, but admonished them as follows:

              The Court has not granted Plaintiffs leave to amend to
              correct pleading deficiencies on any prior occasion, and
              cannot find that amendment would be futile or unduly
              prejudicial. It cautions Plaintiffs, however, that
              additional clarity need not require additional length.
              The Court also expects that Plaintiffs will consider
              carefully the Court’s observations in this Opinion.

Id. at *19.

      In response, Plaintiffs filed the SAC on April 7, 2017. Plaintiffs

emphasized to the Court that “[t]he SAC substantially expands the allegations

of the [FAC], cures all the defects this Court identified in permitting leave to

amend, and adequately alleges a new theory of liability (the ingredient

traceability omissions) that was not in the [FAC].” (Dkt. #91 at 1). In brief, the

SAC alleged that Defendants made at least six types of material misstatements

and omissions in financial statements filed by Chipotle with the SEC and in

press releases issued by the company; the statements concerned (i) Chipotle’s

switch in 2014 to in-store processing of produce instead of commissary


                                          3
preparation, and the attendant risks of that switch; (ii) quality assurance;

(iii) Chipotle’s ability to trace ingredients through its supply chain; (iv) certain

alleged misstatements regarding guidance and financial results; (v) the

omission of information allegedly required to be disclosed pursuant to

Items 303 and 503 of SEC Regulation S-K; and (vi) statements in Chipotle’s

November 11, 2015 press release. See Ong II, 291 F. Supp. 3d at 218-40.

Based on these allegations, the SAC alleged securities fraud claims under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C.

§§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R.

§ 240.10b-5. See id. at 208.

      2.     The Second Motion to Dismiss and the Supplemental Briefing

      Defendants moved to dismiss the SAC and an expert witness declaration

that was attached to it; the parties briefed those motions from June through

September of 2017. (Dkt. #83-87, 90-92, 94-95). In their opposition briefing,

Plaintiffs emphasized the number of new allegations that had been added to

the SAC in response to the Court’s first dismissal opinion. (See, e.g., Dkt. #91

at 2 (“The new information in the SAC addresses the Court’s principal concern

in dismissing the AC by pleading Defendants’ knowledge, or reckless disregard,

of food-borne illnesses at Chipotle restaurants as soon as the commissary

switch was made in late 2014.”)). However, in an effort to cover all bases,

Plaintiffs also sought leave to amend yet again if the Court found the SAC

deficient:

             In addition, amendment is not futile for any claim in the
             SAC because: (i) numerous FOIA requests are currently
                                          4
             being pursued (SAC at 1 n.1); (ii) Plaintiffs’ counsel have
             moved to intervene in the Gubricky Action for the
             limited purpose of unsealing the redacted Gubricky and
             Lashkari pleadings to the extent not already disclosed
             by the Gubricky Court (Pl. Ex. D); (iii) the federal
             criminal investigation is ongoing (SAC at 7 n.3); and
             (iv) Plaintiffs’ counsel’s independent investigation is
             ongoing. Any of these efforts may result in obtaining
             helpful information.

(Id. at 30 n.19).

      3.     The Disclosures in the Colorado Lawsuits

      The Gubricky and Lashkari suits to which Plaintiffs referred were

shareholder derivative actions that had been filed in the United States District

Court for the District of Colorado. See generally Gubricky v. Ells, No. 16 Civ.

2011 (WJM) (KLM) (D. Colo.); Lashkari v. Ells, No. 16 Civ. 3180 (WJM) (KLM)

(D. Colo.). Six weeks prior to the filing of Plaintiffs’ opposition brief, the district

judge presiding over these suits had issued an opinion dismissing the Gubricky

complaint on the basis of failure to plead demand futility. See Gubricky on

behalf of Chipotle Mexican Grill, Inc. v. Ells, 255 F. Supp. 3d 1119 (D. Colo.

2017) (“Gubricky I”). Gubricky’s claims were analogous to those made in this

case: “Gubricky alleges oversight failures, such as failure to implement and

enforce a system of effective food safety procedures, failure to monitor

restaurants’ compliance with food safety laws, failure to act on the August

2015 Internal Audit report, and failure to commit necessary resources to store

audits and risk assessment.” Id. at 1128.




                                           5
      At the start of its opinion, the district court made clear that resolution of

the motion to dismiss required it to disclose information that had been filed

under seal:

              Nearly every filing of significance to resolving
              Defendants’ Motion to Dismiss has been made under
              Restricted Access, Level 1. Indeed, large portions of the
              complaint itself are redacted. (See ECF No. 1.) Having
              considered the matter carefully, the Court finds that it
              cannot properly explain its decision without
              summarizing and sometimes quoting Restricted Access
              allegations and other materials. Moreover, to the extent
              such materials are summarized or quoted below, the
              Court finds that the presumption of public access —
              and, in particular, the public’s right to understand a
              court’s reasons for deciding the way that it has —
              outweighs any private confidentiality interest asserted
              by the parties in this lawsuit. See D.C.COLO.LCivR
              7.2(c). The Court also notes that a significant portion
              of the redacted or restricted materials relate to the
              “Norwalk Protocol,” discussed further below, which is
              also summarized in unredacted portions of the
              complaint. (See ECF No. 1 ¶ 47.) Thus, there appears
              to be no basis for continuing to restrict matters related
              to the Norwalk Protocol.

Gubricky I, 255 F. Supp. 3d at 1122 n.1. The district court then proceeded to

detail factual information that had not been publicly available, including

information regarding internal Chipotle meetings and communications. The

information disclosed included the following:

      •       “[A]ccording to a Board Pre-Read Executive Summary
              from Chipotle's Safety, Security and Risk Department
              provided to the Board on August 24, 2015 in advance of
              the Board meeting scheduled for September 1, 2015,
              the Safety, Security and Risk Department stated that
              ‘there were no material food safety events this quarter.’”
              Gubricky I, 255 F. Supp. 3d at 1124 (quoting Gubricky
              Complaint ¶ 89).



                                          6
      •     Chipotle’s Audit Committee learned, no later than its
            meeting on August 31, 2015, that “Chipotle had
            budgeted 303 hours for store audits but had spent only
            95, and expected to spend only 150 more hours (for a
            total of 245) through the remainder of 2015. It further
            informed the Audit Committee that Chipotle had
            budgeted about $38,000 for store audits that year, but
            so far had spent only about $13,000, and expected to
            spend approximately $17,500 during the remainder of
            the year (for a total of about $30,500).” Id. (citing
            Gubricky Complaint ¶ 90 (internal citations omitted)).
            Along with this information, the Audit Committee was
            advised by Chipotle’s Internal Audit Department of
            “[m]ultiple instances of non-compliance ... including
            improper cooking procedures” and “inaccurately
            marked food items.” Id. at 1125 (quoting Gubricky
            Complaint ¶ 92).

      •     A “pre-read executive summary by [Chipotle’s] Safety,
            Security and Risk Department provided to the Board on
            December 8, 2015 in advance of the Board meeting on
            December 16, 2015” disclosed plans for the
            department’s field audit team to conduct “stepped-up
            audits” of “70-90% of our restaurants each quarter.” Id.
            at 1126 (quoting Gubricky Complaint ¶ 93).

The Gubricky and Lashkari actions were known to Plaintiffs at least as of the

time of the filing of the SAC, and the redacted complaints in each action were

specifically discussed in the SAC. (See, e.g., SAC ¶¶ 212-16).

      4.    Plaintiffs’ Post-Briefing Fact Submission

      Briefing on Defendants’ second motion to dismiss concluded in

September 2017. By letter dated November 1, 2017, however, Plaintiffs sought

“to apprise the Court of facts and information obtained by Plaintiffs’ counsel as

part of our ongoing investigation into the events detailed in the Second

Amended Complaint for Violations of the Federal Securities Laws.” (Dkt. #96 at

1). The information in question had been recently received in response to a


                                        7
FOIA request to which Plaintiffs had made mention in their opposition

memorandum. (Id. (“One of the FOIA requests was to the CDC, which recently

produced documents to Plaintiffs’ counsel on October 25, 2017.”); see also Dkt.

#91 at 19, 30 n.19). Plaintiffs argued that the documents received provided

evidence of a “fourteenth outbreak beyond the thirteen detailed in the SAC”

(Dkt. #96 at 1 (emphases deleted)), an E. coli outbreak that occurred between

October and December 2014, and that was termed by Plaintiffs “the Late 2014

E. Coli Outbreak.” Among other things, Plaintiffs argued that the documents

obtained pursuant to the FOIA requests “strongly support corporate scienter

for the commissary switch omissions because they show that Chipotle

experienced — and knew about — food-borne illness outbreaks

contemporaneously with making the commissary switch in late 2014.” (Id. at

2).

      Unsurprisingly, Defendants objected to the submission. By letter dated

November 3, 2017, Defendants argued that Plaintiffs’ November 1 letter was an

unauthorized sur-reply, one that “inappropriately relies on allegations not

contained in the Second Amended Complaint, as well as documents that Lead

Plaintiffs have never shown to Defendants and that are not referenced in the

Second Amended Complaint or even attached to the surreply.” (Dkt. #97 at 1).

The Court agreed, and advised the parties that “[i]n the absence of a motion to

amend or a motion to convert the pending motion to dismiss into a motion for

summary judgment, the Court does not believe that it can consider Plaintiffs’

newly-proffered factual information.” (Dkt. #98 at 2). Plaintiffs disclaimed a

                                        8
present intention to move to amend, analogizing their submission instead to a

pleading placeholder:

              We write to clarify for the Court that Plaintiffs do not
              intend to file a motion to amend the Second Amended
              Complaint for Violations of the Federal Securities Laws
              (“SAC”; Dkt. No. 80) at this time. See Dkt. No. 98. We
              believe that amendment is premature given the
              additional evidence Plaintiffs expect to obtain over the
              next several months (see Dkt. No. 96 at 4 n.6), but
              anticipate moving to amend, if necessary and/or
              appropriate, once this evidence is received. While we
              believe that the SAC adequately states a claim and that
              the pending motion to dismiss will be denied, in the
              event that the Court dismiss the SAC, Plaintiffs
              respectfully request that the information contained in
              our November 1 letter be considered as part of the
              Court’s leave to amend analysis and that any dismissal
              be without prejudice.

(Dkt. #99).

      5.      The Court’s Dismissal of the SAC

      On March 22, 2018, the Court dismissed the SAC for failure to state a

claim under Sections 10(b) and 20(a) and Rule 10b-5. See Ong II, 294 F. Supp.

3d at 241. In a 74-page decision, the Court explained that Plaintiffs had

inadequately pleaded either a material misstatement or omission, or facts

giving rise to a strong inference of scienter. See id. at 239.

      The Court also denied Plaintiffs’ request for leave to amend the SAC and

file a Third Amended Complaint, finding that such amendment would be futile.

See Ong II, 294 F. Supp. 3d at 240-41. As of the time of its decision, the Court

had not been presented with a proposed Third Amended Complaint, but had a

sense of Plaintiffs’ arguments from their opposition memorandum and their

November 1 letter. The Court considered the arguments that Plaintiffs

                                         9
advanced in the November 1 letter, but did not construct arguments on

Plaintiffs’ behalf for the outstanding discovery requests mentioned in that

letter. Even after considering the arguments outlined in Plaintiffs’ November 1

letter, the Court was left to conclude that “these attempts to discover further

information without any indication that such efforts would cure the deficiencies

in Plaintiffs' pleadings do not assure the Court that amendment would not be

futile.” Id. (emphasis added). What is more, the Court observed as to the

outstanding discovery requests that “none of these efforts has a clear end date,

and extending the pleading stage in this litigation indefinitely would cause

Defendants undue prejudice given their interest in finality and repose.” Id.

      6.    Plaintiffs’ Intervention Efforts in the Colorado Derivative
            Actions

      After the Colorado district court dismissed the complaint in the Gubricky

derivative suit, counsel for Plaintiffs moved in that case to intervene and to

unrestrict documents, including the complaints filed by Gubricky and

Lashkari. (See Colorado Dkt. #93-94). On March 26, 2018, the district court

granted the motion to intervene and granted in part the motion to unrestrict.

Gubricky on behalf of Chipotle Mexican Grill, Inc. v. Ells, No. 16 Civ. 2011 (WJM)

(KLM), 2018 WL 1558264 (D. Colo. Mar. 26, 2018) (“Gubricky II”). The district

court made plain, however, that the latter decision was a natural outgrowth of

the court’s previously-disclosed inability to “properly explain its decision

without summarizing and sometimes quoting Restricted Access allegations and

other materials.” Gubricky II, 2018 WL 1558264, at *4 (quoting Gubricky I, 255



                                        10
F. Supp. 3d at 1122 n.1). “Given this, and in light of the matters the Court

actually quoted or summarized, the Court finds that the substance of

numerous paragraphs from Gubricky’s complaint has already been publically

revealed and that continued restriction of those paragraphs would serve no

principled purpose.” Id. at *5 (internal citations omitted). The district court

found similarly that while it “ha[d] never quoted from or summarized Lashkari’s

complaint, … much of the redacted material substantially duplicates what the

Court will order unrestricted from Gubricky’s complaint.” Id.

      7.        The Instant Motion

      On April 20, 2018, Plaintiffs filed a motion to alter the judgment to allow

Plaintiff to amend the SAC. (Dkt. #106). On May 18, 2018, Defendants filed

an opposition to the motion (Dkt. #112), and on June 1, 2018, Plaintiffs replied

to the opposition (Dkt. #115). Accordingly, the motion is fully briefed and ripe

for decision.

                                     DISCUSSION

A.     Applicable Law

      “A party seeking to file an amended complaint post[-]judgment must first

have the judgment vacated or set aside pursuant to [Federal Rule of Civil

Procedure] 59(e) or 60(b).” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d

Cir. 2008) (citing Nat’l Petrochemical Co. of Iran v. M/T Stolt Sheaf, 930 F.2d

240, 244-45 (2d Cir. 1991)). Here, Plaintiff moves under Rule 59(e), which

reads in full, “[a] motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.” Although “Rules 59(a)-(d) by


                                         11
their terms apply only to cases that have been tried, Rule 59(e) is not limited by

its language to judgments entered after trial,” and where, as here, a case is

“dismissed on motion … and judgment entered accordingly[,] courts routinely

consider Rule 59(e) motions to alter or amend such a judgment.” United States

v. Lloyds TSB Bank PLC, 639 F. Supp. 2d 326, 328 (S.D.N.Y. 2009).

      A party seeking relief under Rule 59(e) must show that the court

“overlook[ed] controlling decisions or factual matters that were put before it on

the underlying motion … and which, had they been considered, might have

reasonably altered the result before the court.” In re Initial Pub. Offering Sec.

Litig., 399 F. Supp. 2d 261, 262 (S.D.N.Y. 2005) (quoting Range Road Music,

Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 392 (S.D.N.Y. 2000) (interpreting

Local Civil Rule 6.3); see also In re Bear Stearns Companies, Inc. Sec.,

Derivative, & ERISA Litig., No. 08 MDL 1963 (RWS), 2011 WL 4357166, at *1

(S.D.N.Y. Sept. 13, 2011) (“The standards governing motions under both

Rule 59(e) and Local Civil Rule 6.3 are the same[.]”). Alternatively, a court may

grant a Rule 59(e) motion based on an intervening change in law, newly

discovered evidence, or “to correct a clear error or prevent manifest injustice.”

In re Initial Pub. Offering Sec. Litig., 399 F. Supp. 2d at 262; Universal Trading

& Inv. Co. v. Tymoshenko, No. 11 Civ. 7877 (PAC), 2013 WL 1500430, at *1

(S.D.N.Y. Apr. 10, 2013) (observing that a Rule 59(e) motion “will generally be

denied unless the movant can point to an intervening change in controlling

law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice” (internal citation and quotation marks omitted)).

                                        12
Such relief, however, “is an extraordinary remedy to be employed sparingly in

the interests of finality and conservation of scarce judicial resources.”

Tymoshenko, 2013 WL 1500430, at *1 (quoting Parrish v. Sollecito, 253 F.

Supp. 2d 713, 715 (S.D.N.Y. 2003)).

      In considering such motions, the moving party should “avoid repetitive

arguments on issues that have been considered fully,” as such a motion “is not

a substitute for appeal.” In re Initial Pub. Offering Sec. Litig., 399 F. Supp. 2d at

262 (internal citations omitted). A court should deny such motion “where the

moving party is solely attempting to relitigate an issue that already has been

decided,” and must remain vigilant “to prevent the practice of a losing party

examining a decision and then plugging the gaps of a lost motion with

additional matters.” In re CRM Holdings, Ltd. Sec. Litig., No. 10 Civ. 975 (RPP),

2013 WL 787970, at *3 (S.D.N.Y. Mar. 4, 2013) (internal citations omitted).

Indeed, “[i]t is well-settled that Rule 59 is not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a ‘second bite at the apple[.]’” Sequa Corp. v. GBJ

Corp., 156 F.3d 136, 144 (2d Cir. 1998). “The ‘narrow aim’ of Rule 59(e) is ‘to

make clear that district court possesses the power’ to rectify its own mistakes

in the period immediately following the entry of judgment.” Greene v. Town of

Blooming Grove, 935 F.2d 507, 512 (2d Cir.1991) (citation omitted).

      The Second Circuit has explained that because of the liberality with

which courts grant leave to amend under Rule 15, the interest in finality

generally applicable to post-judgment motions may give way to allow courts “to

                                          13
take into account the nature of the proposed amendment in deciding whether

to vacate [a] previously entered judgment.” Williams v. Citigroup Inc., 659 F.3d

208, 213 (2d Cir. 2011) (quoting Ruotolo, 514 F.3d at 191). At the same time,

“[w]here … a party does not seek leave to file an amended complaint until after

judgment is entered, Rule 15’s liberality must be tempered by considerations of

finality.” Id. “Although the decision of whether to allow plaintiffs to amend

their complaint is left to the sound discretion of the district court, there must

be good reason to deny the motion,” such as futility. Acito v. IMCERA Grp., Inc.,

47 F.3d 47, 55 (2d Cir. 1995).

B.    Analysis

      1.    Overview

       Plaintiffs’ motion proceeds on three fronts: Plaintiffs seek leave to file

the PTAC based on newly discovered evidence; they claim that the Court

overlooked certain of the SAC’s allegations in resolving Ong II; and they

reiterate arguments made previously, and unsuccessfully, in opposing the prior

motion to dismiss. The third argument is obviously inappropriate under

Rule 59(e), and the Court will dispense with it quickly. And while the second

argument is a theoretically valid basis for reconsideration, Plaintiffs are

factually incorrect that the Court overlooked any of their arguments. In the

next section, the Court focuses on the first argument and, more specifically, on

whether Plaintiffs have in fact proffered newly-discovered evidence.




                                        14
      2.    Plaintiffs Have Largely Failed to Proffer Newly Discovered
            Evidence

      Plaintiffs’ motion outlines what they claim are “new facts and

information,” not available when the SAC was filed, consisting of the

unrestricted materials from the Colorado derivative actions and the results of

several FOIA requests. (Pl. Br. 4). Defendants respond that all of this

information was publically available prior to the entry of judgment on

March 22, 2018, and therefore is not “newly discovered.” (Def. Opp. 5, 11). As

an initial matter, the Court agrees with Defendants that the relevant date is the

date of the Court’s opinion, and not the date of the SAC’s filing. See

Tymoshenko, 2013 WL 1500430, at *1 (finding “without merit” arguments

supporting Rule 59(e) motion where “[t]hey consist largely of requests to plead

previously available evidence”); cf. In re CRM Holdings, Ltd. Sec. Litig, 2013 WL

787970, at *9 (rejecting motion for reconsideration under Local Civil Rule 6.3

where “decisions and complaints to which [movant] refer were all filed — and

publicly available — prior to the publication of this Court’s Opinion”).

      The parties’ dispute about timing is fundamental. The Court accepts

Plaintiffs’ explanation that it would have been inefficient to plead by accretion,

i.e., to submit a proposed amended complaint each time new evidence was

obtained. However, the Court cannot accept Plaintiffs’ conclusion that the

potential for such inefficiencies permits a litigant to make mention of the mere

prospect of receiving additional discovery, hoard part or all of that discovery

until after a court resolves a dispositive motion, and then receive an automatic

leave to amend for its strategic reticence. Indeed, the procedural history of this
                                        15
case confirms that Plaintiffs did not practice what they would have this Court

preach: When evidence came to light that, in Plaintiffs’ estimation, bolstered

their claims, Plaintiffs specifically wrote the Court to “request that the

information contained in our November 1 letter be considered as part of the

Court’s leave to amend analysis and that any dismissal be without prejudice.”

(Dkt. #99).

      Plaintiffs have further confounded the Court’s analysis by failing to

distinguish what they received before and after March 22, 2018. The Court

has done its best to make those distinctions from the various submissions to it

in connection with the second motion to dismiss and with this motion, but to

the extent it has been unable to identify whether a document was received by

Plaintiffs after the date the Court dismissed the SAC, the failing is Plaintiffs’.

              a.   The Unsealed Gubricky and Lashkari Complaints

      In their PTAC, Plaintiffs offer as newly discovered evidence information

from the unrestricted complaints filed in the Gubricky and Lashkari actions.

(Pl. Br. 4-6). Defendants rely on the Colorado court’s reasoning that much of

the substance of the complaints was publically available prior to the entry of

judgment to argue that the complaints themselves are not “newly discovered

evidence” for the purposes of a Rule 59(e) motion. (Def. Opp. 11). In response,

Plaintiffs argue that the “most salient aspect” of the new evidence — that

several of the Defendants were present at Chipotle Audit Committee’s

August 31, 2015 meeting — had not been publically disclosed prior to the

unsealing. (Pl. Reply 6).

                                         16
      This Court has compared the two revised redacted complaints, the

district court’s decision from June 2017, and the relevant paragraphs of

Plaintiffs’ PTAC. It finds that, with the exception of the allegation cited by

Plaintiffs in their reply brief and mentioned in the previous paragraph, the

information sourced by Plaintiffs to the Gubricky and Lashkari complaints was

available to it in June 2017, from either the redacted versions of the two

complaints or the district court’s detailed dismissal opinion. (See, e.g., PTAC

¶¶ 281-89, 336, 343, 345). And the single new fact identified by Plaintiffs does

not move the needle in favor of reopening the Court’s prior decision.

Nevertheless, as discussed below, even if the Court were to consider the

entirety of the unsealed complaints, along with the PTAC, the Court would find

no grounds to amend its previous judgment. The evidence Plaintiffs present

would not “have reasonably altered the result before the [C]ourt.” In re Initial

Pub. Offering Sec. Litig., 399 F. Supp. 2d at 262 (quoting Range Road Music,

Inc., 90 F. Supp. 2d at 392).

            b.     The FOIA Request Information

      In addition to the unsealed complaints, Plaintiffs claim newly discovered

evidence in the form of “FOIA-request information that was unavailable when

the SAC was filed.” (Pl. Br. 7). Defendants retort that such information is not

new for purposes of this motion because “Plaintiffs do not, as they must, plead

that the information was unavailable prior to entry of the judgment on

March 22, 2018.” (Def. Opp. 5). Instead, Plaintiffs merely contend that the

information was unavailable at the time of the filing of the SAC. (Id.; Pl. Br. 7).

                                        17
      Here, the Court sides with Defendants. In their November 1 letter,

Plaintiffs advised the Court that it had received documents in response to FOIA

requests served on the CDC on October 25, 2017. (Dkt. #96). The Court

understands that Plaintiffs may have served multiple FOIA requests and may

have received responses from different parties over time. However, it is

incumbent on Plaintiffs to make clear when those materials were received. By

stating that “within two weeks” of the March 22, 2018 entry of judgment,

“Plaintiffs had received all of the documents they sought through their FOIA

requests” (Pl. Br. 4), Plaintiffs are being too clever by half, eliding temporal

distinctions that are critical to the Rule 59(e) analysis. In refusing to identify

what was received prior to the Court’s entry of judgment, Plaintiffs have failed

to meet their burden of identifying newly-discovered evidence. Again, however,

the failure is immaterial, as even the evidence they claim to be newly-

discovered would not have changed the Court’s decision.

      3.     Plaintiff Has Not Presented Newly Discovered Evidence That
             Would Have Altered the Court’s Decision

      Plaintiffs concede that they are using their Rule 59 motion as a vehicle to

remedy the SAC’s failures. (Pl. Br. 2 (“Plaintiffs’ new allegations cure the

deficiencies proposed by the Court with [Plaintiffs’ claims in the SAC].”)).

However, as discussed herein, the deficiencies would not be cured. Cf. In re

Initial Pub. Offering Sec. Litig., 399 F. Supp. 2d at 263 (“The purpose of Local

Rule 6.3 is ‘to ensure the finality of decisions and to prevent the practice of a

losing party examining a decision and then plugging the gaps of a lost motion



                                         18
with additional matters.’” (quoting Carolco Pictures, Inc. v. Sirota, 700 F. Supp.

169, 170 (S.D.N.Y 1988))).

      Significant to resolution of the instant motion is the heightened pleading

standard, which Plaintiffs often overlook. Claims under Section 10(b) and

Rule 10b-5 “sound in fraud,” and, thus, are subject to a heightened pleading

standard under Federal Rule of Civil Procedure 9(b) that requires the complaint

to “[i] specify the statements that the plaintiff contends were fraudulent,

[ii] identify the speaker, [iii] state where and when the statements were made,

and [iv] explain why the statements were fraudulent.” Barrett v. PJT Partners

Inc., No. 16 Civ. 2841 (VEC), 2017 WL 3995606, at *4 (S.D.N.Y. Sept. 8, 2017)

(quoting ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir.

2007)). In addition, under the Private Securities Litigation Reform Act of 1995,

Pub. L. 104-67, 109 Stat. 737 (codified as amended in various sections of 15

U.S.C.), a complaint for securities fraud must “specify each statement alleged

to have been misleading, the reason or reasons why the statement is

misleading, and, if an allegation regarding the statement or omission is made

on information and belief, the Complaint shall state with particularity all facts

on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1). The Court now turns

to six categories of claims, and finds Plaintiffs’ arguments and allegations as to

each to be unpersuasive.

            a.     Commissary-Switch Omissions

      Plaintiffs’ first claim is premised on Defendants’ alleged duty to disclose

any heightened risk associated with Chipotle’s switch from commissary


                                        19
produce processing to in-store processing. (Pl. Br. 7-11). The Court previously

dismissed this claim, finding that the 2014 Form 10-K’s disclosed risk factors

were both accurate and candid, and the commissary switch itself did not

change these disclosed risk factors in a material way. See Ong II, 294 F. Supp.

3d at 228.

      Plaintiffs’ argument for reconsideration hinges on a disagreement with

the Court’s prior legal determination: Contrary to the Court’s Opinion,

Plaintiffs believe that they did in fact create a reasonable inference of the link

between the outbreaks in question and the switch in processing methodology.

(Pl. Br. 9 (“[T]he Court improperly failed to credit an important inference in

Plaintiffs’ favor — that the spike in food-borne illness outbreaks was

attributable to the switch in produce-processing methodology.”)). This

conclusory statement, which does not suggest that Chipotle’s risk factors

changed in any material way, is not a valid basis for reconsideration. See

Women's Integrated Network, Inc. v. U.S. Specialty Ins. Co., No. 08 Civ. 10518

(LAP), 2011 WL 1347001, at *1 (S.D.N.Y. Apr. 4, 2011) (holding that already

decided legal issues cannot be relitigated because of “a mere disagreement with

the Court's legal determination”), aff'd sub nom. Women’s Integrated Network,

Inc. v. U.S. Specialty Ins. Co., 495 F. App’x 129 (2d Cir. 2012) (summary order).

      Plaintiffs cite “newly-discovered” evidence concerning additional food-

borne illness outbreaks investigated by the Centers for Disease Control (“CDC”)

between 2008 and 2014. (See Pl. Br. 7-11). These allegations, even taken

together, fail to remedy the pleading deficiency identified by the Court:

                                        20
               If the “new outbreaks” add little to Plaintiffs’ claim that
               Defendants were under a duty to disclose greater risks
               associated with Chipotle’s food safety, they add even
               less to Plaintiffs’ claim that Defendants knew or should
               have known that such increased risk even existed. After
               all, none of the new outbreaks was linked to a specific
               ingredient or supplier. Plaintiffs do not propose how
               these risks would be quantifiable going forward, or
               some other basis for further tailoring of Chipotle’s then-
               existing risk disclosure.

Ong II, 294 F. Supp. 3d at 230.

         Separately, Plaintiffs claim that the PTAC now adequately alleges that

Defendants failed to disclose any heightened risk associated with the switch

away from commissary produce processing with scienter. (Pl. Br. 8-9, 18-19).

For the most part, Plaintiffs’ argument rests on the proposition that the Court

disregarded previously briefed information regarding the individual defendants’

stock sales. (Id. at 18-19). However, the Court addressed the stock sales in

detail, and found that, despite the evidence offered, Plaintiffs had not

sufficiently pleaded scienter. See Ong II, 294 F. Supp. 3d at 230-31. This

motion is not an opportunity for Plaintiffs to re-litigate an already decided

issue.

               b.    Quality-Assurance Omissions

         In the PTAC, Plaintiffs reiterate arguments previously made to the Court

regarding Chipotle’s statements about food-safety programs and protocols. (Pl.

Br. 11-13). Plaintiffs argue — based on the unsealed Gubricky and Lashkari

complaints — that Chipotle’s food safety practices were insufficient:

               [T]he SSR audit team continued to be understaffed, the
               frequency of the Class Period SSR audits continued to
               be inadequate to evaluate Chipotle’s food safety
                                           21
            practices across its operations, and the audits
            continued to be inherently deficient by virtue of focusing
            on cultural issues at the expense of food safety.

(Pl. Br. 12). From these allegations, Plaintiffs reason that Chipotle’s statements

that the company’s “quality assurance department establishes and monitors

[the Company’s] quality and food safety programs,” and that the Company’s

“training and risk management departments develop and implement operating

standards for food quality, preparation, cleanliness and safety” were

demonstrably false. See Ong II, 294 F. Supp. 3d at 232.

      The Court disagrees and, in fact, rejected this precise argument in the

March 22, 2018 Order. See Ong II, 294 F. Supp. 3d at 232. Any allegations

that Chipotle failed adequately to implement the food safety measures, or that

the company’s auditing system was deficient, “do not conflict with Defendants'

statements regarding the food-safety programs and procedures that Chipotle

had in place, but merely quibble with Chipotle’s execution of those programs

and procedures.” Id. By attempting to shore up an argument that the Court

previously rejected with additional evidence of the deficiencies in the food-

safety process, Plaintiffs do not establish grounds for reconsideration.

            c.     Traceability Omissions

      Next, Plaintiffs revisit the issue of traceability, arguing that Defendants

failed to disclose material facts regarding Chipotle’s ability to trace ingredients

back to their suppliers. (Pl. Br. 13-14). In the March 22, 2018 Order, the

Court held that “the alleged misstatement — the 2014 Form 10-K’s discussion

of Chipotle’s use of multiple produce suppliers — is far too attenuated from the

                                        22
alleged omission — the nondisclosure of Chipotle’s ability to trace

ingredients — to trigger a corresponding duty to disclose,” and dismissed

Plaintiffs’ claim. See Ong II, 294 F. Supp. 3d at 233. Defendants did not rely

“on their suppliers to guarantee contaminant-free produce; any such reliance

might have triggered a duty to disclose that Chipotle had no way of verifying

which producers supplied produce with contaminants.” Id.

      Here again, Plaintiffs engage in a variety of tactics, which include

reiterating arguments previously made to the Court in the SAC and voicing

displeasure with the Court’s legal determinations. (Pl. Br. 13-14). As

previously discussed, a motion for reconsideration is not a substitute for

appeal, In re Initial Pub. Offering Sec. Litig., 399 F. Supp. 2d at 262, nor is it an

opportunity to take a “second bite at the apple,” Sequa Corp., 156 F.3d at 144.

The Court finds no basis to reopen this portion of its decision.

             d.    November 2015 Misrepresentations and Omissions

      Similarly, Plaintiffs reiterate their allegations that a November 10, 2015

Chipotle press release contained a material misstatement. (Pl. Br. 15-16).

Here, as well, Plaintiffs offer no “newly discovered evidence” in support of their

argument, and instead rely on “new articles issued in the wake of the

11/10/15 Press Release.” Those articles, Plaintiffs claim, “made it clear that

the public understood the 11/10/15 Press Release to refer to the entirety of the

outbreak,” indicating that the Court erred in concluding that the press release

could not be misleading as to the ongoing risk outside of Washington and

Oregon. (Id. at 15 (emphasis in original)). Not only is Plaintiffs’ argument not

                                         23
proper on a motion for reconsideration, but it would not alter the Court’s

decision. Just as the Court found that Plaintiffs’ previous “iteration of this

claim [was] predicated on isolated phrases [from the Press Release] shorn of

their context,” Ong II, 294 F. Supp. 3d at 238, this latest iteration also

“focus[es] exclusively on snippets of an article to mischaracterize its actual

content” (Def. Opp. 15).

      Further, Plaintiffs advance a new argument, by pleading a new false

statement that was not included in the SAC. (Pl. Br. 16). Plaintiffs do not,

however, indicate that the argument was predicated on newly-discovered

evidence. A motion for reconsideration is not “an opportunity for making new

arguments,” Associated Press v. U.S. Dep't of Def., 395 F. Supp. 2d 17, 19

(S.D.N.Y. 2005), nor must the Court credit this argument to escape “manifest

injustice,” as Plaintiffs suggest. (Pl. Reply 9).

             e.     Items 303 and 503 Omissions

      Plaintiffs’ claims under Items 303 and 503 allege material omissions

from Chipotle’s 2014 Form 10-K, April 2015 Form 10-K, July 2015 Form 10-Q,

and 2014 Form 10-K. (Pl. Br. 17-18). In the March 22, 2018 Order, the Court

recognized that “these alleged omissions sound in the same theories underlying

Plaintiffs’ commissary-switch, quality-assurance, and traceability claims. See

Ong II, 294 F. Supp. 3d at 235. For that reason, the Court held that “[t]hese

claims fail for substantially the same reasons as the claims above.” Id. The

situation is no different here. For the same reasons that the Court does not

find that Plaintiffs have sufficiently pleaded the commissary-switch, quality-

                                         24
assurance, and traceability claims on a motion for reconsideration, the Court

finds that Plaintiffs’ claims based on Items 303 and 503 are not valid bases for

reconsideration.

             f.    Loss Causation

       Finally, Plaintiffs address the Court’s discussion of loss causation. (Pl.

Br. 19-21). The Court did not reach the issue of causation in the March 22,

2018 Order, “because all of Plaintiffs’ claims inadequately plead either a

material misstatement or omission, or facts giving rise to a strong inference of

scienter.” See Ong II, 294 F. Supp. 3d at 239. Nonetheless, the Court noted its

“skepticism” that Plaintiffs had adequately pleaded loss causation. Id. at 239

n.9.

       In perhaps the most egregious example of Plaintiffs attempting to use

their motion for reconsideration to rehash old arguments, Plaintiffs “rely

exclusively on arguments from their brief opposing Defendants’ motion to

dismiss.” (Def. Opp. 20). In fact, Plaintiffs admit as much: “For the reasons

given in Plaintiffs’ brief opposing Defendants’ motion to dismiss the SAC, both

the SAC and the PTAC adequately allege loss causation for each of the either

disclosures alleged.” (Pl. Br. 20). Once again, Plaintiffs improperly attempt to

use their motion as a substitute for appeal, and their arguments cannot be

considered as valid grounds for reconsideration.




                                        25
                                 CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion is DENIED. The Clerk of

Court is directed to terminate the motion pending at docket entry 106.

      SO ORDERED.

Dated:      November 20, 2018
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                      26
